UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05740) Exact name of registrant as specified in charter:	Putnam Managed Municipal Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 – April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Managed Municipal Income Trust Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Summary of dividend reinvestment plans 15 Financial statements 17 Shareholder meeting results 47 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses — a key variable needed to support continued economic expansion — has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance — crucial considerations as you work toward your investment goals. As always, thank you for investing with Putnam. About the fund Potential for income exempt from federal income tax Municipal bonds can help investors keep more of their investment income while also financing important public projects such as schools, roads, and hospitals. The bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities, and they offer income that is generally exempt from federal, state, and local income tax. Putnam Managed Municipal Income Trust has the flexibility to invest in municipal bonds issued by any state in the country or U.S. territory. The bonds are often backed by the issuing entity or by revenues collected from usage fees, and have varying degrees of credit risk — the risk that the issuer would not be able to repay the bond. The fund also combines bonds of differing credit quality. In addition to investing in high-quality bonds, the fund’s managers allocate a portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the managers consider factors such as credit risk, interest-rate risk, and the risk that the bond will beprepaid. The managers are backed by Putnam’s fixed-income organization, where municipal bond analysts are grouped into sector teams and conduct ongoing research. Once a bond has been purchased, the managers continue to monitor developments that affect the bond market, the sector, and the issuer of the bond. The goal of this research and active management is to stay a step ahead of the industry and pinpoint opportunities forinvestors. How closed-end funds differ from open-end funds More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Managed Municipal Income Trust Interview with your fund’s portfolio manager Paul, how would you characterize the market environment for municipal bonds for the six months ended April30, 2014? Municipal bonds enjoyed solid performance for the reporting period, supported by low supply, strong demand, and generally falling interest rates. However, there was some month-to-month volatility stemming from headline and interest-rate fears. The asset class slightly lost ground in November and December as questions about the Federal Reserve’s monetary policy and isolated credit situations — most notably Detroit’s bankruptcy and Puerto Rico’s credit challenges — distracted investors from what we believe are improving underlying fundamentals in the asset class. The municipal markets reversed course in January, posting a gain of almost 2% for the month, as measured by the Barclays Municipal Bond Index. This strong monthly return was sparked by a rise in interest rates, as investors moved to a risk-off mode around fears surrounding weaker-than-anticipated economic data and developing stress in emerging markets. In February, with the U.S. debt ceiling debate settled until March2015, the environment for the credit markets continued to improve. For the balance of the period, municipal bonds continued to post positive returns as broader economic data started to pick up and market technicals [supply/demand factors] helped to support prices. This comparison shows your fund’s performance in the context of broad market indexes for the 6months ended 4/30/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. Managed Municipal Income Trust 5 What contributed to the improving technicals in the municipal market during the later part of the period? Municipal bond issuance, which has been trending down in recent years, continued at a modest pace, and this was beneficial for municipal bond prices. The modest level of new supply has not kept pace with the solid demand from traditional tax-sensitive retail investors as well as from crossover taxable buyers drawn to the competitive yields and attractive relative value offered by this asset class. Meanwhile, inflows to tax-free mutual funds, an important measure of demand, turned slightly positive in the first quarter of 2014 — primarily in tax-free high-yield bond funds. All told, with interest rates still low and fundamental credit quality improving, there has been greater investor appetite for the yields offered by municipal bonds further out on the maturity spectrum as well as for those in the lower-rated, higher-yielding sectors. How did the fund perform in this environment? For the six months ended April30, 2014, Putnam Managed Municipal Income Trust outperformed its benchmark, the Barclays Municipal Bond Index, but lagged the average return of its Lipper peer group. What are your key investment themes? Our defensive strategies remain in place, since we expect continued pressure on interest rates over the longer term as the Fed unwinds its economic stimulus program and investors Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Managed Municipal Income Trust adjust their expectations about the central bank’s monetary policy. Ten-year U.S. Treasury yields were especially volatile in January2014, initially falling from a high of 3.03% to a low of 2.58% before trading in a fairly narrow range for the remainder of the first quarter. The release of some weaker-than-expected economic data, coupled with the Fed’s announcement that it would taper bond purchases by an additional $10 billion per month in February fueled concern over the pace of economic growth in the United States. Higher-risk assets sold off as investors moved into safe-haven U.S. Treasuries. Comments by Fed Chair Janet Yellen following the central bank’s March meeting seemed to come as somewhat of a surprise to the market, as she implied that interest-rate hikes could begin as early as the first quarter of 2015 if the pace of tapering bond purchases continues on its current path. However, those fears generally had eased by the end of the period. Amid this volatility, we kept the fund’s duration positioning, or interest-rate sensitivity, below that of its Lipper peer group. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures in an interest-rate Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/14. Investments in Puerto Rico represented 0.5% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Managed Municipal Income Trust 7 environment that might be trending higher. We believe carrying slightly higher-than-average cash balances affords the fund greater flexibility to purchase attractively valued bonds even in a rising-rate environment. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects. While we believe that conditions are improving at the state and local levels — and we were vigilant for investment opportunities — we continued to underweight local G.O. [general obligation] bonds. These securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. What did this cautious undertone mean for the fund’s positioning at the security level? We have maintained an overweight exposure relative to the benchmark to municipal bonds rated A and Baa. In terms of sectors, relative to the fund’s Lipper peer universe, we favored transportation, higher education, utility, industrial, and continuing-care retirement community bonds. This credit positioning contributed to the fund’s performance. The fund’s underweight exposure to Puerto Rico bonds dampened results, as did its shorter-duration interest-rate positioning, which detracted from returns relative to its Lipper peer group as interest rates moved lower during the final months of the period. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Managed Municipal Income Trust How does the fund use leverage, and why? Leverage generally involves borrowing funds or raising additional capital [e.g., by issuing debt securities or preferred stock] and investing the proceeds with the expectation of producing a return that exceeds the cost of borrowing or of the additional capital. Unlike open-end funds, closed-end funds, such as your fund, are permitted to engage in leverage by raising additional capital. Preferred share leverage is your fund’s primary source of leverage. We also use tender option bonds as a supplemental source of leverage. Importantly, the purpose of leverage is to seek to enhance returns for the fund’s common shareholders. Leverage generally offers opportunities for increased investment yield and also amplifies common shareholders’ exposure to the effects of gains and losses in the fund’s investment portfolio. Are there risks associated with the use of leverage? We believe common shareholders generally have been well served by the fund’s use of leverage in recent years. However, the use of leverage presents certain risks for common shareholders. Because, as noted previously, leverage amplifies gains and losses, the net asset value of the common shares and the returns earned by common shareholders are generally more volatile in a leveraged fund than in a fund that does not use leverage. In addition, if the borrowing costs [which are typically based on short-term interest rates] associated with leverage rise, the costs of leverage will increase, most likely reducing the returns earned by common shareholders. We consider these risks regularly and may adjust the fund’s investment exposures, taking into account leverage and other factors, as appropriate under market conditions. What is your near - term outlook for the municipal bond market? Despite the strong start for municipal bonds in 2014, we remain cautious and believe that there could be some volatility surrounding supply/demand factors and interest rates in the coming months. Tax-exempt municipal fund outflows for 2013 topped $60 billion [Source: JPMorgan] — the most in 20 years — and put downward pressure on prices. Although we have seen fund flows improve and some direct retail buyers come into the market to help support prices, municipal bonds still remain vulnerable to potentially higher interest rates, in our opinion. The credit outlook of municipal bonds appears solid, in our opinion, especially since we expect the U.S. growth to improve. With regard to tax policy, we think comprehensive tax reform is unlikely at least until after the 2014 mid-term elections. Over the longer term, we believe federal deficits and pressures around entitlement programs will likely contribute to the ongoing debate for broader tax reform, which could affect the value of municipal bonds. We will continue to position the portfolio for modest upticks in the overall interest-rate environment, avoiding the more interest-rate-sensitive sectors of the municipal bond market to make the most of less-than-favorable market conditions. Our efforts remain focused on the pursuit of steady income, the minimizing of volatility, and a competitive total return for the funds. Thank you, Paul, for your time and insights today. Managed Municipal Income Trust 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul M. Drury has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio managers are Susan A. McCormack, CFA, and Thalia Meehan, CFA. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment — upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Managed Municipal Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 4/30/14 Lipper High Yield Municipal Debt Barclays Municipal Funds (closed-end) NAV Market price Bond Index category average* Annual average (life of fund) (2/24/89) 6.53% 5.99% 6.26% 5.78% 10 years 75.65 96.22 60.22 86.40 Annual average 5.79 6.97 4.83 6.39 5 years 74.07 75.16 30.97 82.96 Annual average 11.72 11.86 5.54 12.77 3 years 31.68 25.80 17.72 36.48 Annual average 9.61 7.95 5.59 10.89 1 year 0.53 –3.93 0.50 0.09 6 months 7.55 10.20 4.08 7.77 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/14, there were 11, 11, 11, 11, 11, and 6 funds, respectively, in this Lipper category. Performance is shown net of expenses. Managed Municipal Income Trust 11 Fund price and distribution information For the six-month period ended 4/30/14 Distributions — common shares Number 6 Income 1 $0.2334 Capital gains 2 — Total Series A Series C Distributions — preferred shares (245 shares) (1,980 shares) Income 1 $50.62 $26.09 Capital gains 2 — — Total Share value — common shares NAV Market price 10/31/13 $7.34 $6.70 4/30/14 7.65 7.14 Current rate (end of period) Current dividend rate 3 6.10% 6.54% Taxable equivalent 4 10.78 11.55 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 NAV Market price Annual average (life of fund) 6.48% 5.87% 10 years 67.91 74.50 Annual average 5.32 5.73 5 years 77.50 79.09 Annual average 12.16 12.36 3 years 31.24 22.38 Annual average 9.49 6.96 1 year –0.32 –5.57 6 months 6.46 5.26 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Managed Municipal Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Managed Municipal Income Trust 13 Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Managed Municipal Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Managed Municipal Income Trust 15 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Managed Municipal Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Managed Municipal Income Trust 17 The fund’s portfolio 4/30/14 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized COP Certificates of Participation NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company Radian Insd. Radian Group Insured FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities Association Collateralized that carry coupons that reset and are payable upon FRB Floating Rate Bonds: the rate shown demand either daily, weekly or monthly. The rate is the current interest rate at the close of the shown is the current interest rate at the close of the reporting period reporting period. MUNICIPAL BONDS AND NOTES (128.4%)* Rating** Principal amount Value Alabama (1.7%) Butler, Indl. Dev. Board Solid Waste Disp. Rev. Bonds (GA. Pacific Corp.), 5 3/4s, 9/1/28 A+ $1,500,000 $1,518,750 Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 1,100,000 1,182,620 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6 1/2s, 10/1/53 BBB– 1,500,000 1,615,200 zero%, 10/1/46 BBB– 3,250,000 1,793,123 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,000,000 1,101,100 Arizona (4.4%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 4 1/2s, 3/1/30 Baa1 1,750,000 1,786,943 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A 7 5/8s, 12/1/29 BB–/P 1,800,000 1,755,846 7 1/4s, 12/1/19 BB–/P 1,000,000 973,400 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa1 2,000,000 2,068,020 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 2,200,000 2,471,370 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co.), Ser. E, 5 3/4s, 6/1/34 A3 1,950,000 2,123,881 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 200,000 200,904 (Choice Academies, Inc.), 5 5/8s, 9/1/42 BB+ 315,000 281,808 (Choice Academies, Inc.), 5 3/8s, 9/1/32 BB+ 675,000 624,193 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 905,000 887,063 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 1,140,000 1,101,491 18 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Arizona cont. Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A– $2,000,000 $2,304,860 5s, 12/1/32 A– 570,000 626,829 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB–/P 1,000,000 1,035,250 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 1,000,000 899,450 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BB+/P 840,000 868,535 Rogers, Rev. Bonds (Sales and Use Tax), 3 3/4s, 11/1/34 AA 75,000 75,140 California (14.0%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6s, 7/1/31 BBB+/F 660,000 722,060 (O’Connor Woods), 5s, 1/1/33 A 600,000 633,354 CA Edl. Fac. Auth. Rev. Bonds (U. of La Verne), Ser. A, 5s, 6/1/35 Baa2 500,000 500,600 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa1 1,105,000 1,116,127 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/8s, 6/1/30 Baa2 1,000,000 1,101,070 (Emerson College), 6s, 1/1/42 Baa1 1,000,000 1,116,740 CA Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 2,000,000 1,962,580 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,653,875 CA Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 A– 2,150,000 2,247,202 CA Poll. Control Fin. Auth. Solid Waste Disp. 144A Rev. Bonds (Waste Management, Inc.), Ser. A-2, 5.4s, 4/1/25 A– 1,760,000 1,815,333 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6s, 7/1/33 BBB– 465,000 486,957 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 5,000,000 6,085,400 5s, 4/1/42 A1 2,000,000 2,142,740 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A, 5s, 8/1/32 BB+ 665,000 596,572 CA State Pub. Wks. Board Rev. Bonds (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A2 1,250,000 1,348,575 (Capital Projects), Ser. A, 5s, 4/1/29 A2 2,000,000 2,205,560 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB+ 980,000 982,313 Managed Municipal Income Trust 19 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/47 BB/P $1,000,000 $997,070 (American Baptist Homes West), 5 3/4s, 10/1/25 BBB 3,000,000 3,228,660 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,000,000 1,036,350 (U. CA Irvine E. Campus Apts. Phase 1), 5 1/8s, 5/15/31 Baa2 2,250,000 2,346,278 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02 5.05s, 9/2/35 BB+/P 1,005,000 1,002,327 5s, 9/2/30 BB+/P 245,000 245,061 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds (Sr. Lien), Ser. A, 5s, 9/1/28 BBB+ 380,000 404,434 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6s, 1/15/53 BBB– 1,500,000 1,611,615 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 2,000,000 1,565,980 (Enhanced Asset), Ser. A, 5s, 6/1/30 A2 500,000 537,320 (Enhanced Asset), Ser. A, 5s, 6/1/29 A2 1,125,000 1,222,346 Irvine Pub. Fac. & Infrastructure Auth. Special Assmt. Bonds, Ser. A, 4 1/4s, 9/2/24 BBB+ 500,000 503,735 Irvine, Impt. Board Act of 1915 Special Assmt. Bonds, 5s, 9/2/25 BBB+ 830,000 911,025 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), 5s, 5/15/30 AA 1,000,000 1,108,710 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4 1/2s, 1/1/27 A 400,000 410,668 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 750,000 976,110 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 6 5/8s, 8/1/38 BBB/P 800,000 939,032 (Election 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 500,000 545,935 Poway, Unified School Dist. Pub. Fin. Auth. Special Tax Bonds, 5s, 9/15/32 BBB 500,000 511,225 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/37 BB+/P 350,000 350,305 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, Ser. A, 5s, 5/1/30 A1 600,000 654,822 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BB+/P 2,000,000 346,140 (Mission Bay), Ser. C, zero%, 8/1/38 BB+/P 2,000,000 477,700 20 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value California cont. San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB+ $250,000 $271,010 Santaluz, Cmnty. Facs. Dist. No. 2 Special Tax Rev. Bonds (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/26 (Prerefunded 9/1/21) BBB+ 1,630,000 1,736,830 Sunnyvale, Special Tax Rev. Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P 835,000 836,177 Univ. of CA Rev. Bonds, Ser. AF, 5s, 5/15/36 T AA 7,000,000 7,749,560 Vernon, Elec. Syst. Rev. Bonds, Ser. A, 5 1/2s, 8/1/41 A– 250,000 265,795 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 375,000 393,581 Colorado (3.5%) CO Pub. Hwy. Auth. Rev. Bonds (E-470), Ser. C, 5 3/8s, 9/1/26 Baa2 500,000 544,740 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 840,416 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB/F 300,000 320,145 (Evangelical Lutheran), Ser. A, 6 1/8s, 6/1/38 (Prerefunded 6/1/14) A3 2,045,000 2,053,814 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 1,925,000 1,974,781 (Evangelical Lutheran Good Samaritan Society), 5 5/8s, 6/1/43 A3 250,000 265,963 (Valley View Assn.), 5 1/4s, 5/15/42 BBB+ 3,495,000 3,529,950 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB– 900,000 902,700 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 A3 1,100,000 1,130,844 E-ub. Hwy. Auth. Rev. Bonds, Ser. C1, NATL, 5 1/2s, 9/1/24 AA– 1,000,000 1,043,810 Plaza, Tax Assoc. Bonds (Metro. Dist. No. 1), 5s, 12/1/40 BB/P 1,650,000 1,614,326 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 799,740 Connecticut (0.2%) Hamden, Fac. Rev. Bonds (Whitney Ctr.), Ser. A, 7 3/4s, 1/1/43 B–/P 1,000,000 1,031,390 Delaware (0.7%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 500,000 541,150 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 2,600,000 2,642,770 Managed Municipal Income Trust 21 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value District of Columbia (1.8%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 Baa1 $2,500,000 $2,762,624 (Howard U.), Ser. A, 6 1/4s, 10/1/32 Baa1 1,000,000 1,102,840 (Kipp Charter School), 6s, 7/1/33 BBB+ 1,000,000 1,123,450 DC Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, zero%, 6/15/46 B/F 7,500,000 889,725 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (2nd Sr. Lien), Ser. B, zero%, 10/1/40 Baa1 10,000,000 2,056,600 Florida (4.9%) Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds (Sr. Lien), Ser. A-1, 4 1/8s, 5/1/31 A– 500,000 456,740 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 BBB 2,000,000 2,000,600 Fishhawk, CCD IV Special Assmt. Bonds, 7 1/4s, 5/1/43 B/P 400,000 414,400 FL Hsg. Fin. Corp. Rev. Bonds, Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 3/4s, 1/1/37 Aa1 260,000 270,769 Florida State Higher Edl. Fac. Rev. Bonds (U. of Tampa), Ser. A, 5s, 4/1/32 BBB+ 600,000 616,931 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5s, 11/15/36 B/P 1,000,000 939,540 Heritage Harbour Marketplace Cmnty., Dev. Dist. Special Assmt. Bonds, 5.6s, 5/1/36 CCC/P 345,000 300,581 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 450,000 485,996 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 2,450,000 2,358,664 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 840,000 859,034 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BB+ 1,075,000 1,074,269 (Shell Pt./Alliance Cmnty.), 5s, 11/15/22 BB+ 1,500,000 1,538,490 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.2s, 12/15/25 Ba1 500,000 487,500 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), 5s, 11/15/29 Baa2 1,000,000 1,039,380 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5s, 5/1/29 ## BB–/P 570,000 577,826 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 2,000,000 2,092,440 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B/P 890,000 577,726 South Lake Hosp. Dist. Rev. Bonds (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa1 1,000,000 1,098,050 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 CCC/P 830,000 808,154 22 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Florida cont. Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5s, 5/1/33 BB–/P $500,000 $465,135 Verano Ctr. Cmnty. Dev. Dist. Special Assmt. Bonds (Cmnty. Infrastructure), Ser. A, 5 3/8s, 5/1/37 B–/P 915,000 848,461 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6 1/8s, 5/1/39 BB/P 425,000 463,463 Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5s, 5/1/22 B+/P 520,000 540,467 Village Community Development District No. 10 Special Assmt. Bonds, 5 3/4s, 5/1/31 BB/P 800,000 817,440 Georgia (3.2%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 Aa3 2,500,000 2,898,775 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8 3/4s, 6/1/29 B+ 3,000,000 3,651,150 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 1,325,000 1,497,541 Fulton Cnty., Res. Care Fac. Rev. Bonds (Canterbury Court), Class A, 6 1/8s, 2/15/34 BB/P 600,000 604,290 GA State Private College & U. Auth. Rev. Bonds (Mercer U.) Ser. C, 5 1/4s, 10/1/30 Baa2 750,000 793,815 Ser. A, 5 1/4s, 10/1/27 Baa2 1,000,000 1,078,070 Ser. A, 5s, 10/1/32 Baa2 1,000,000 1,027,350 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 3/8s, 11/15/29 BBB+ 700,000 799,211 Marietta, Dev. Auth. Rev. Bonds (U. Fac. Life U., Inc.), Ser. PJ, 6 1/4s, 6/15/20 Ba3 1,070,000 1,093,572 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 BB/P 600,000 609,600 Guam (—%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/34 BBB 200,000 207,920 Hawaii (1.2%) HI Dept. of Trans. Special Fac. Rev. Bonds (Continental Airlines, Inc.), 7s, 6/1/20 B2 1,010,000 1,012,707 HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 400,000 452,332 (Hawaiian Elec. Co. — Subsidiary), 6 1/2s, 7/1/39 Baa1 3,000,000 3,334,290 (Kahala Nui), 5 1/8s, 11/15/32 BBB–/F 400,000 416,100 Illinois (4.9%) Chicago, G.O. Bonds, Ser. A, 5s, 1/1/33 A+ 2,000,000 2,030,360 Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 1,624,000 1,641,880 Managed Municipal Income Trust 23 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Illinois cont. Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. C, 5s, 1/1/26 A2 $2,595,000 $2,808,802 Cicero, G.O. Bonds, Ser. A, AGM, 5s, 1/1/20 AA 1,250,000 1,414,525 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing) 5 5/8s, 3/1/36 B/P 350,000 350,228 5.4s, 3/1/16 B/P 78,000 80,048 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 Baa1 1,500,000 1,821,600 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 2,000,000 2,205,740 (IL Rush U. Med. Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,075,000 1,198,905 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 B3 1,500,000 1,511,415 (Three Crowns Pk. Plaza), Ser. A, 5 7/8s, 2/15/26 B+/P 1,000,000 1,014,960 (Landing At Plymouth Place), Ser. A, 5.35s, 5/15/15 B+/P 600,000 610,068 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 A– 1,575,000 1,604,562 IL Hlth. Fac. Auth. Rev. Bonds (Cmnty. Rehab. Providers Fac.), Ser. A, 7 7/8s, 7/1/20 CCC/P 95,494 69,853 IL State G.O. Bonds 5s, 3/1/34 A3 750,000 787,058 5s, 8/1/21 A3 750,000 860,580 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 1,050,000 1,218,872 Indiana (2.4%) IN State Fin. Auth. Rev. Bonds (OH Valley Elec. Corp.), Ser. A, 5s, 6/1/32 Baa3 750,000 755,422 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B 5s, 2/1/32 BBB+ 1,000,000 1,034,280 5s, 2/1/29 BBB+ 500,000 534,685 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa1 3,500,000 3,792,740 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa1 1,125,000 1,242,191 NATL, 5.6s, 11/1/16 AA– 700,000 762,314 Ser. A, NATL, 5.6s, 11/1/16 AA– 500,000 544,510 St. Joseph Cnty., Econ. Dev. Rev. Bonds (Holy Cross Village Notre Dame), Ser. A, 5 3/4s, 5/15/15 B+/P 455,000 461,602 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6 3/4s, 1/1/34 B+/P 1,125,000 1,205,640 Iowa (2.1%) IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives), Ser. A 5 1/4s, 7/1/17 BB+ 1,040,000 1,085,126 5s, 7/1/19 BB+ 2,750,000 2,838,275 IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A, 5 1/2s, 7/1/25 BB+ 950,000 966,122 24 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Iowa cont. IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC), 5 1/2s, 12/1/22 BB– $1,000,000 $1,020,170 (IA Fertilizer Co.), 5 1/4s, 12/1/25 BB– 1,000,000 1,011,210 Orange Cnty., Hosp. Rev. Bonds, 5 1/2s, 9/1/27 BB/P 1,180,000 1,198,491 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 1,250,000 1,079,975 Kansas (0.1%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village), 7 1/8s, 5/15/29 BB/P 500,000 562,285 Kentucky (1.8%) KY Econ. Dev. Fin. Auth. Rev. Bonds (First Mtge.), Ser. IA, 8s, 1/1/29 B+/P 230,000 231,536 (Masonic Home Indpt. Living II), 7 1/4s, 5/15/41 BB–/P 500,000 539,255 (Masonic Home Indpt. Living II), 7s, 5/15/30 BB–/P 500,000 543,220 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 1,100,000 1,205,325 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5 3/8s, 11/15/42 BB–/P 900,000 862,658 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare Oblig. Group), 5 1/2s, 10/1/33 A– 3,000,000 3,273,540 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/28 Baa3 500,000 527,480 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 A– 700,000 760,592 Louisiana (1.0%) LA State Local Govt. Env. Facs. & Cmnty. Dev. Auth. Rev. Bonds (Westlake Chemical Corp.), 6 3/4s, 11/1/32 BBB 2,200,000 2,437,468 Pub. Facs. Auth. Dock & Wharf Rev. Bonds (Impala Warehousing, LLC), 6 1/2s, 7/1/36 B+/P 1,000,000 1,039,370 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 Baa1 750,000 750,750 Maine (0.5%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Ba1 1,000,000 1,155,900 (MaineGeneral Health Oblig. Group), 6.95s, 7/1/41 Ba1 1,000,000 1,095,240 Maryland (1.4%) Baltimore Cnty., Rev. Bonds (Oak Crest Village, Inc. Fac.), Ser. A, 5s, 1/1/37 BBB+ 2,000,000 2,015,680 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 550,000 645,981 MD State Indl. Dev. Fin. Auth. Rev. Bonds (Synagro-Baltimore), Ser. A, 5 3/8s, 12/1/14 BBB+/F 1,000,000 1,012,440 Managed Municipal Income Trust 25 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Maryland cont. MD State Indl. Dev. Fin. Auth. Econ. Dev. Rev. Bonds (Our Lady of Good Counsel School), Ser. A, 6s, 5/1/35 (Prerefunded 5/1/15) BB/P $400,000 $422,784 Westminster, Econ. Dev. Rev. Bonds (Carroll Lutheran Village), Ser. A 6 1/4s, 5/1/34 BB/P 600,000 600,120 5 7/8s, 5/1/21 BB/P 1,600,000 1,601,072 Massachusetts (6.8%) MA Edl. Fin. Auth. Rev. Bonds, Ser. B, 5 1/2s, 1/1/23 AA 685,000 742,492 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 690,000 807,659 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 850,850 694,089 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/39 B–/P 532,400 455,064 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 275,400 252,335 (Boston U.), 6s, 5/15/59 A1 500,000 589,785 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 200,000 206,380 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 88,265 64,237 (New England Conservatory of Music), 5 1/4s, 7/1/38 Baa1 805,000 826,985 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 1,700,000 1,813,254 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 1,000,000 1,022,660 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 561,457 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 439,022 2,972 MA State Dev. Fin. Agcy. 144A Rev. Bonds (Groves in Lincoln, Inc. (The)), Ser. B1, 7 1/4s, 6/1/16 F CCC/P 1,329,720 83,772 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 1,050,000 1,085,048 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton), Ser. 1, 5 3/4s, 12/1/42 (Prerefunded 5/1/19) BBB+ 1,050,000 1,277,262 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Norwood Hosp.), Ser. C, 7s, 7/1/14 (Escrowed to maturity) BB/P 600,000 606,342 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 B+ 2,550,000 2,551,250 (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,000,000 1,158,270 (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 330,776 33 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 950,000 999,438 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 1,500,000 1,636,875 (Springfield College), 5 5/8s, 10/15/40 Baa1 450,000 472,640 (Springfield College), 5 1/2s, 10/15/31 Baa1 1,100,000 1,155,814 (Springfield College), 5 1/2s, 10/15/26 Baa1 1,500,000 1,645,170 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 250,000 250,223 26 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Emerson Hosp.), Ser. E, Radian Insd., 5s, 8/15/25 BB/P $1,500,000 $1,462,035 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 2,200,000 2,284,634 MA State Indl. Fin. Agcy. Rev. Bonds (1st Mtge. Berkshire Retirement), Ser. A, 6 5/8s, 7/1/16 BBB 885,000 888,744 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 750,000 796,260 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 1,500,000 1,658,820 5s, 7/1/41 A1 1,500,000 1,599,195 Michigan (5.1%) Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,660,000 1,724,889 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 6s, 7/1/20 Ba1 210,000 210,111 Ser. A, 5 1/4s, 7/1/39 Ba1 750,000 619,335 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A, 5 3/4s, 9/1/17 BB–/P 280,000 280,014 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 2,195,000 2,251,214 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,000,000 2,183,700 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A2 1,600,000 1,737,616 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A2 2,565,000 2,577,594 (Chelsea Cmnty. Hosp. Oblig.), 5s, 5/15/25 (Prerefunded 5/15/15) AA+ 755,000 791,149 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 1,250,000 1,387,062 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,350,000 1,645,272 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/48 B– 4,000,000 3,232,040 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp.), 5 1/2s, 6/1/20 Baa2 1,480,000 1,549,205 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,227,540 Minnesota (2.9%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.), Ser. A, 6 1/4s, 7/1/34 BBB– 3,000,000 3,201,420 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 3/8s, 10/1/26 B/P 700,000 700,468 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 315,000 326,652 Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB 750,000 776,895 Rochester, Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5 7/8s, 7/1/30 A–/F 1,000,000 1,125,140 Managed Municipal Income Trust 27 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Minnesota cont. Sartell, Hlth. Care & Hsg. Facs. Rev. Bonds (Country Manor Campus, LLC) 5 1/4s, 9/1/30 B–/P $500,000 $506,010 5 1/4s, 9/1/27 B–/P 750,000 771,323 Sauk Rapids Hlth. Care & Hsg. Fac. Rev. Bonds (Good Shepherd Lutheran Home), 7 1/2s, 1/1/39 (Prerefunded 1/1/16) AAA/P 500,000 558,605 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A 6 5/8s, 9/1/42 BBB– 250,000 268,608 6 3/8s, 9/1/31 BBB– 250,000 268,463 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 BBB– 1,350,000 1,379,160 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 A–/P 1,125,000 1,094,006 Wayzata, Sr. Hsg. Rev. Bonds (Folkestone Sr. Living Cmnty.), Ser. B, 4 7/8s, 5/1/19 BB+/P 1,500,000 1,500,000 Mississippi (0.4%) Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 BBB 1,600,000 1,772,608 Missouri (0.6%) Kansas City, Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (First Mtge. Bishop Spencer), Ser. A, 6 1/2s, 1/1/35 B/P 1,500,000 1,513,185 St. Louis Arpt. Rev. Bonds (Lambert-St. Louis Intl.), Ser. A-1, 6 5/8s, 7/1/34 A3 1,000,000 1,167,230 Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P 500,000 508,170 Nebraska (0.6%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A– 1,500,000 1,702,845 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 1/2s, 1/1/30 AA–/F 1,000,000 1,077,290 Nevada (1.6%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,050,000 1,143,282 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5s, 8/1/21 BBB– 640,000 668,787 (Summerlin No. 151), 5s, 8/1/20 BB–/P 410,000 385,187 (Summerlin No. 151), 5s, 8/1/16 BB–/P 960,000 954,317 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/18 BB+/P 360,000 368,010 (No. T-18), 5s, 9/1/16 CCC/P 715,000 699,349 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 5s, 6/1/23 BB/P 445,000 459,400 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.09s, 6/1/42 VMIG1 2,500,000 2,500,000 28 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value New Hampshire (1.7%) NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Rivermead), Ser. A, 6 7/8s, 7/1/41 BB+/P $2,000,000 $2,175,460 (Rivermead), Ser. A, 6 5/8s, 7/1/31 BB+/P 1,320,000 1,420,478 (Kendal at Hanover), Ser. A, 5s, 10/1/18 BBB+ 1,875,000 1,898,250 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6s, 10/1/27 Baa1 1,700,000 1,840,556 New Jersey (10.0%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 3,200,000 2,995,488 NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 2,250,000 2,388,083 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Ba1 2,000,000 2,102,040 (United Methodist Homes), Ser. A, 5 3/4s, 7/1/29 BBB–/F 2,250,000 2,250,203 (Holy Name Hosp.), 5s, 7/1/36 Baa2 2,500,000 2,508,450 NJ State Econ. Dev. Auth. Rev. Bonds (Newark Arpt. Marriott Hotel), 7s, 10/1/14 Baa3 2,400,000 2,444,640 (United Methodist Homes), Ser. A-1, 6 1/4s, 7/1/33 (Prerefunded 7/1/14) AAA/P 1,000,000 1,029,400 (Ashland School, Inc.), 6s, 10/1/33 BBB 1,000,000 1,056,570 (First Mtge. Lions Gate), Ser. A, 5 7/8s, 1/1/37 B/P 430,000 429,695 (Cigarette Tax), 5 3/4s, 6/15/29 (Prerefunded 6/15/14) Aaa 1,000,000 1,006,270 (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 1,000,000 1,055,020 (MSU Student Hsg. — Provident Group — Montclair LLC), 5 3/8s, 6/1/25 Baa3 2,000,000 2,184,040 (Continental Airlines, Inc.), 5 1/4s, 9/15/29 B2 3,000,000 3,049,380 5s, 6/15/26 Baa1 500,000 540,800 NJ State Econ. Dev. auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5 5/8s, 11/15/30 B2 1,500,000 1,549,665 NJ State Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 BB–/P 860,000 860,705 NJ State Econ. Dev. Auth. Solid Waste Fac. Mandatory Put Bonds (6/1/14) (Disp. Waste Mgt.), Ser. A, 5.3s, 6/1/15 A– 1,750,000 1,756,090 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A1 2,600,000 2,811,535 Ser. D, 4 7/8s, 11/1/29 A1 700,000 743,743 North Hudson, Swr. Auth. Rev. Bonds, Ser. A, 5s, 6/1/42 A– 1,000,000 1,052,860 Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5s, 6/1/41 B2 5,000,000 3,959,800 Ser. 1A, 4 3/4s, 6/1/34 B2 2,210,000 1,738,032 zero%, 6/1/41 A– 10,000,000 2,424,200 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 1,450,000 1,547,832 Managed Municipal Income Trust 29 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value New Mexico (1.6%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa2 $500,000 $535,445 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa2 4,500,000 4,529,474 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 A3 2,000,000 2,120,360 New York (9.2%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 3/4s, 7/1/28 B/P 600,000 616,758 Livingston Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Nicholas H. Noyes Memorial Hosp.), 5 3/4s, 7/1/15 BB 850,000 850,510 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (Keyspan-Glenwood), 5 1/4s, 6/1/27 A– 2,775,000 2,782,493 NY City, G.O. Bonds, Ser. F, 5s, 8/1/31 Aa2 1,500,000 1,656,660 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 B+/P 2,915,000 3,077,511 (British Airways PLC), 5 1/4s, 12/1/32 BB 3,425,000 3,341,944 (Jetblue Airways Corp.), 5s, 5/15/20 B 235,000 235,014 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5s, 6/15/31 T AA+ 10,000,000 11,147,082 NY State Dorm Auth. Rev. Bonds, Ser. A, 5s, 3/15/38 AAA 1,500,000 1,646,115 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 725,000 735,578 NY State Dorm. Auth. Rev. Bonds, Ser. C, 5s, 3/15/31 T AAA 5,000,000 5,553,890 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 3,800,000 3,811,628 Onondaga Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), 5 1/8s, 7/1/31 Ba2 1,620,000 1,618,056 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 1,000,000 1,104,820 Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BB+/P 180,000 179,422 Suffolk Cnty., Indl. Dev. Agcy. Civic Fac. Rev. Bonds (Southampton Hosp. Assn.), Ser. A, 7 1/4s, 1/1/30 B–/P 1,250,000 1,250,100 Syracuse, Indl. Dev. Agcy. Rev. Bonds (1st Mtge. — Jewish Home), Ser. A, 7 3/8s, 3/1/21 B/P 615,000 614,957 North Carolina (1.9%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 A– 750,000 892,508 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Presbyterian Homes), 5.4s, 10/1/27 BB/P 2,000,000 1,996,120 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,110,000 1,122,277 30 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value North Carolina cont. NC Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P $500,000 $511,290 (First Mtge.), Ser. A-05, 5 1/2s, 10/1/35 BB+/P 1,730,000 1,732,767 (First Mtge.), Ser. A-05, 5 1/4s, 10/1/25 BB+/P 700,000 702,142 (Forest at Duke), 5 1/8s, 9/1/27 BBB+/F 1,000,000 1,032,100 NC State Hsg. Fin. Agcy. FRB (Homeownership), Ser. 26-A, 5 1/2s, 1/1/38 Aa2 150,000 150,324 Ohio (5.5%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie Street Energy Campus), Ser. A, 5 1/4s, 2/15/33 AA 5,000,000 5,398,750 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B3 850,000 729,232 Ser. A-2, 6s, 6/1/42 B3 2,500,000 2,050,675 Ser. A-2, 5 7/8s, 6/1/30 B3 1,315,000 1,095,776 Ser. A-2, 5 3/4s, 6/1/34 B3 1,675,000 1,377,704 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (Presbyterian Svcs.), Ser. A, 5 5/8s, 7/1/26 BBB– 2,750,000 2,908,482 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38 F CCC/P 644,000 77,216 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 5 5/8s, 8/15/29 A3 1,530,000 1,646,066 Lorain Cnty., Port Auth. Recovery Zone Fac. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 12/1/40 BB– 1,000,000 1,040,180 OH State Air Quality Dev. Auth. Rev. Bonds (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 1,300,000 1,447,797 OH State Higher Edl. Fac. Comm. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 (Prerefunded 1/15/15) A 2,000,000 2,091,140 (Kenyon College), 5s, 7/1/44 A1 800,000 835,240 OH State Wtr. Dev. Auth. Poll. Control Mandatory Put Bonds (6/3/19) (FirstEnergy Nuclear Generation, LLC), 4s, 12/1/33 Baa3 1,550,000 1,620,990 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds, 5 3/4s, 12/1/32 BB/P 900,000 891,855 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa2 500,000 607,305 Oklahoma (1.1%) OK Hsg. Fin. Agcy. Single Fam. Rev. Bonds (Homeownership Loan), Ser. B, 5.35s, 3/1/35 Aaa 685,000 692,350 OK Hsg. Fin. Agcy. Single Family Mtge. Rev. Bonds (Homeownership Loan), Ser. C, GNMA Coll., FNMA Coll., 5.95s, 3/1/37 Aaa 620,000 627,837 Managed Municipal Income Trust 31 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Oklahoma cont. Tulsa Cnty., Indl. Auth. Rev. Bonds (Sr. Living Cmnty. Montereau, Inc.), Ser. A 7 1/8s, 11/1/30 BB–/P $1,250,000 $1,358,412 6 7/8s, 11/1/23 BB–/P 500,000 509,125 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.) 6 1/4s, 6/1/20 B+/P 500,000 502,420 Ser. B, 5 1/2s, 12/1/35 B+/P 1,250,000 1,264,175 Oregon (0.3%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza, Inc.), 5s, 12/1/29 BBB/F 350,000 367,143 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 700,000 775,026 Pennsylvania (6.3%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 1/2s, 10/15/30 Baa3 1,000,000 1,065,730 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 11/1/24 BB– 2,000,000 2,153,280 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A 5s, 5/1/42 Baa2 800,000 794,040 5s, 5/1/35 Baa2 500,000 498,710 5s, 5/1/32 Baa2 200,000 201,046 Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (West Chester U. Student Hsg., LLC), Ser. A, 5s, 8/1/45 Baa3 600,000 572,616 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A, 6 3/8s, 7/1/30 BB–/P 625,000 651,969 Lebanon Cnty., Hlth. Facs. Rev. Bonds (Pleasant View Retirement), Ser. A, 5.3s, 12/15/26 BB/P 1,800,000 1,802,790 Lycoming Cnty., Auth. Rev. Bonds, 5s, 5/1/26 A 2,000,000 2,169,760 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/4s, 7/1/39 BBB+ 3,000,000 3,128,580 Montgomery Cnty., Indl. Auth. Resource Recvy. Rev. Bonds (Whitemarsh Cont. Care), 6 1/4s, 2/1/35 B–/P 1,100,000 1,111,506 (Whitemarsh Continuing Care Retirement Cmnty, Inc.), 6 1/8s, 2/1/28 B–/P 700,000 709,702 Northampton Cnty., Hosp. Auth. Mandatory Put Bonds (8/15/16) (Saint Luke’s Hosp.), Ser. C, 4 1/2s, 8/15/32 A3 1,500,000 1,566,644 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7s, 7/1/32 B/P 800,000 836,160 PA State Econ. Dev. Fin. Auth. Resource Recvy. Rev. Bonds (Colver), Ser. F, AMBAC, 5s, 12/1/15 BBB– 1,650,000 1,709,813 32 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Pennsylvania cont. PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 $500,000 $551,585 (Edinboro U. Foundation), 5.8s, 7/1/30 Baa3 1,000,000 1,023,780 (Gwynedd Mercy College), Ser. KK1, 5 3/8s, 5/1/42 BBB 785,000 799,530 (Indiana U.), Ser. A, 5s, 7/1/41 BBB+ 500,000 500,300 PA State Tpk. Comm. Rev. Bonds, Ser. A, 5s, 12/1/38 A1 500,000 540,955 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ 600,000 633,078 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5s, 8/1/30 BBB+ 1,000,000 1,095,690 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/13 (In default) *** † D/P 2,583,821 258 Pittsburgh G.O. Bonds, Ser. B, 5s, 9/1/26 A1 1,000,000 1,129,000 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 1,325,000 1,439,348 Wilkes-Barre, Fin. Auth. Rev. Bonds (Wilkes U.), 5s, 3/1/22 BBB 560,000 585,738 Puerto Rico (0.6%) Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 BB+ 1,000,000 799,540 (Pub. Impt.), Ser. A, NATL, 5 1/2s, 7/1/20 AA– 1,000,000 1,021,360 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero%, 8/1/30 A+ 3,000,000 826,290 Rhode Island (0.3%) Tobacco Settlement Fin. Corp. Rev. Bonds Ser. A, 6 1/8s, 6/1/32 BBB 1,490,000 1,490,358 South Carolina (1.0%) Georgetown Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/30 BBB 1,135,000 1,135,250 SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 3,000,000 3,414,030 Tennessee (0.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,450,000 1,591,839 Texas (13.1%) Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,200,000 2,368,322 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 Baa2 525,000 548,982 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools), 6s, 8/15/33 BBB 500,000 547,200 Managed Municipal Income Trust 33 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Texas cont. Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of Greater Houston), Ser. A, 5s, 6/1/33 Baa3 $1,000,000 $1,027,120 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.08s, 12/1/24 A–1+ 4,720,000 4,720,000 Houston, Arpt. Syst. Rev. Bonds (Continental Airlines, Inc.), Ser. E, 7s, 7/1/29 B2 500,000 501,390 (Continental Airlines, Inc.), Ser. E, 6 3/4s, 7/1/29 B2 2,500,000 2,506,300 (Continental Airlines, Inc.), Ser. C, 5.7s, 7/15/29 B2 6,185,000 6,187,227 Ser. A, 5s, 7/1/24 A 1,500,000 1,686,705 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 BBB 1,100,000 1,196,382 6 1/4s, 8/15/39 BBB 1,975,000 2,141,394 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa3 3,500,000 3,652,285 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 1,000,000 1,121,940 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 1,250,000 1,286,250 Newark, Cultural Ed. Facs. Fin. Corp. Rev. Bonds (AW Brown-Fellowship Leadership Academy), Ser. A, 6s, 8/15/42 BBB– 670,000 681,678 North Texas Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/4s, 12/1/47 BBB– 2,000,000 2,030,140 North TX, Tollway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 1,000,000 1,125,240 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 1,750,000 1,904,613 Red River, Hlth. Retirement Facs. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7 3/4s, 11/15/44 B–/P 420,000 426,619 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6 1/4s, 5/9/53 B/P 39,000 31,554 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15s, 11/15/49 B/P 749,000 606,001 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05s, 11/15/46 B/P 441,000 356,791 (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05s, 11/15/46 B/P 76,000 61,488 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45s, 11/15/38 B/P 1,124,000 852,206 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.15s, 11/15/27 B/P 593,000 508,741 Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 5s, 10/1/21 BBB+ 500,000 582,180 34 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Texas cont. Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/39 B+/P $2,825,000 $2,370,062 (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,900,000 1,916,986 (Air Force Village), 5 1/8s, 5/15/27 BBB–/F 2,850,000 2,871,774 Travis Cnty., Cultural Ed. Facs. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A, 5 1/4s, 8/15/42 BB+ 1,000,000 904,670 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 2,000,000 2,277,480 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 7 1/2s, 12/31/31 Baa2 2,000,000 2,384,500 (LBJ Infrastructure), 7s, 6/30/40 Baa3 2,500,000 2,905,300 TX State Dept. of Hsg. & Cmnty. Affairs Rev. Bonds, Ser. C, GNMA Coll., FNMA Coll., FHLMC Coll., 6.9s, 7/2/24 AA+ 350,000 356,836 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/28 A3 1,500,000 1,574,835 TX State Trans. Comm. Tpk. Syst. Mandatory Put Bonds (2/15/15) (1st Tier), Ser. B, 1 1/4s, 8/15/42 A– 1,000,000 1,004,330 Utah (0.9%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. B, 0.08s, 5/15/37 VMIG1 4,000,000 4,000,000 Virginia (2.0%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster- Canterbury), 5s, 1/1/24 BB–/P 600,000 605,004 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury), 5s, 10/1/22 BBB 1,000,000 1,021,120 (United Methodist Homes), 5s, 6/1/22 BB+/P 625,000 648,506 Lynchburg, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury) 5s, 7/1/31 BB/P 1,250,000 1,244,225 4 7/8s, 7/1/21 BB/P 1,000,000 1,037,060 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 900,000 979,074 (Express Lanes, LLC), 5s, 7/1/34 BBB– 1,150,000 1,160,845 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 1,700,000 1,960,423 Washington (3.0%) Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5s, 4/1/30 B+ 300,000 291,648 Skagit Cnty., Pub. Hosp. Rev. Bonds (Dist. No. 001), 5 3/4s, 12/1/35 Baa2 2,500,000 2,654,100 Managed Municipal Income Trust 35 MUNICIPAL BONDS AND NOTES (128.4%)* cont. Rating** Principal amount Value Washington cont. Tobacco Settlement Auth. of WA Rev. Bonds, 5 1/4s, 6/1/32 A– $1,275,000 $1,344,169 WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ 5,000,000 5,756,388 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 400,000 415,336 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 Baa3 1,000,000 1,127,530 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa3 1,300,000 1,354,444 West Virginia (0.6%) WV State Econ. Dev. Auth. Poll Control Rev. Bonds (Appalachian Pwr. Co. — Amos), Ser. C, 3 1/4s, 5/1/19 Baa1 1,950,000 2,003,196 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 735,000 743,614 Wisconsin (0.8%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB– 350,000 375,137 WI State Hlth. & Edl. Facs. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BB+/P 1,350,000 1,531,008 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,250,000 1,393,625 Total municipal bonds and notes (cost $531,079,428) PREFERRED STOCKS (0.9%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, $5.00 cum. pfd. 3,800,000 $3,800,836 Total preferred stocks (cost $3,800,000) COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 1,750 $3,864 Total common stocks (cost $1,273,945) TOTAL INVESTMENTS Total investments (cost $536,153,373) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $436,286,604. 36 Managed Municipal Income Trust ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. *** Security is in default of principal and interest. † Non-income-producing security. ## Forward commitment, in part or in entirety (Note 1). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $16,678,485 to cover tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 41.4% Utilities 19.9 Transportation 16.2 Education 12.5 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,864 $— $— Total common stocks — — Municipal bonds and notes — 560,031,228 160,988 Preferred stocks — 3,800,836 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 37 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $536,153,373) $563,996,916 Cash 3,384,557 Interest and other receivables 9,213,692 Receivable for investments sold 662,863 Prepaid assets 46,069 Total assets LIABILITIES Payable for purchases of delayed delivery securities (Note 1) 571,225 Payable for compensation of Manager (Note 2) 737,437 Payable for custodian fees (Note 2) 3,906 Payable for investor servicing fees (Note 2) 18,081 Payable for Trustee compensation and expenses (Note 2) 188,604 Payable for administrative services (Note 2) 1,360 Payable for floating rate notes issued (Note 1) 13,528,434 Distributions payable to shareholders 2,218,914 Distributions payable to preferred shareholders (Note 1) 1,670 Preferred share remarketing agent fees 41,167 Other accrued expenses 206,695 Total liabilities Series A remarketed preferred shares: (245 shares authorized and issued at $100,000 per share) (Note 4) 24,500,000 Series C remarketed preferred shares: (1,980 shares authorized and issued at $50,000 per share) (Note 4) 99,000,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $454,913,437 Distributions in excess of net investment income (Note 1) (1,847,076) Accumulated net realized loss on investments (Note 1) (44,623,300) Net unrealized appreciation of investments 27,843,543 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($436,286,604 divided by 57,034,740 shares) $7.65 The accompanying notes are an integral part of these financial statements. 38 Managed Municipal Income Trust Statement of operations Six months ended 4/30/14 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $1,471,093 Investor servicing fees (Note 2) 106,095 Custodian fees (Note 2) 5,609 Trustee compensation and expenses (Note 2) 15,282 Administrative services (Note 2) 6,363 Interest and fees expense (Note 1) 39,701 Preferred share remarketing agent fees 93,142 Other 282,029 Total expenses Expense reduction (Note 2) (115) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,018,353) Net unrealized appreciation of investments during the period 19,091,556 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (2,448) From tax exempt net investment income (61,620) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 39 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $12,785,939 $26,861,443 Net realized loss on investments (1,018,353) (4,489,387) Net unrealized appreciation (depreciation) of investments 19,091,556 (39,393,566) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (2,448) (126) From tax exempt net investment income (61,620) (164,292) Net increase (decrease) in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (389,402) (19,163) From tax exempt net investment income (12,935,564) (26,880,875) Increase from issuance of common shares in connection with reinvestment of distributions — 530,516 Decrease from shares repurchased (Note 5) (2,490,073) (1,866,311) Total increase (decrease) in net assets NET ASSETS Beginning of period 421,306,569 466,728,330 End of period (including distributions in excess of net investment income of $1,847,076 and $1,243,981, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of period Shares issued in connection with dividend reinvestment plan — 65,258 Shares repurchased (Note 5) (377,462) (280,901) Common shares outstanding at end of period Remarketed preferred shares outstanding at beginning and end of period * Unaudited The accompanying notes are an integral part of these financial statements. 40 Managed Municipal Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 4/30/14 10/31/13 10/31/12 10/31/11 10/31/10 10/31/09 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .22 .47 .48 .51 .52 .50 Net realized and unrealized gain (loss) on investments .32 (.76) .72 (.23) .46 .92 Total from investment operations Distributions to preferred shareholders: From net investment income — e — e — e — e (.01) (.02) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.23) (.47) (.47) (.53) (.52) (.46) Total distributions Increase from shares repurchased — e — e — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b 10.20* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares) (in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d,f .48* .90 .89 1.03 .94 1.03 Ratio of net investment income to average net assets (%) c 3.00* 5.91 6.12 7.04 7.03 7.66 Portfolio turnover (%) 7* 15 15 17 17 25 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. d Includes amounts paid through expense offset arrangements (Note 2). e Amount represents less than $0.01 per share. f Includes interest and fee expense associated with borrowings which amounted to 0.01%, 0.02%, 0.02%, 0.01%, 0.02% and 0.05% of the average net assets for the periods ended April 30, 2014, October 31, 2013, October 31, 2012, October 31, 2011, October 31, 2010 and October 31, 2009, respectively (Note 1). The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 41 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Managed Municipal Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to seek a high level of current income exempt from federal income tax. The fund intends to achieve its objective by investing in a diversified portfolio of tax-exempt municipal securities which Putnam Management believes does not involve undue risk to income or principal. Up to 60% of the fund’s assets may consist of high-yield tax-exempt municipal securities that are below investment grade and involve special risk considerations. The fund also uses leverage primarily by issuing preferred shares in an effort to enhance the returns for the common shareholders. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse 42 Managed Municipal Income Trust floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $30,206,920 were held by the TOB trust and served as collateral for $13,528,434 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $3,970 for these investments based on an average interest rate of 0.06%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 30, 2013, the fund had a capital loss carryover of $43,667,395 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,065,646 $5,635,903 $7,701,549 * 3,275,525 N/A 3,275,525 October 31, 2014 954,441 N/A 954,441 October 31, 2015 11,265,981 N/A 11,265,981 October 31, 2016 12,490,924 N/A 12,490,924 October 31, 2017 3,146,619 N/A 3,146,619 October 31, 2018 4,832,356 N/A 4,832,356 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $536,142,176, resulting in gross unrealized appreciation and depreciation of $38,257,615 and $10,402,875, respectively, or net unrealized appreciation of $27,854,740. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares Series A is generally a 28 day period. The applicable dividend rate for the remarketed preferred shares Series A on April 30, 2014 was 0.099%. Each dividend period for the remarketed preferred shares Series C is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares Series C on April 30, 2014 was 0.077%. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” Managed Municipal Income Trust 43 pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the 60-day “AA” composite commercial paper rate. Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average 0.425% of the next $5 billion of average weekly weekly net assets, net assets, 0.550% of the next $500 million of average 0.405% of the next $5 billion of average weekly weekly net assets, net assets, 0.500% of the next $500 million of average 0.390% of the next $5 billion of average weekly weekly net assets, net assets, and 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets, The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $115 under the expense offset arrangements. 44 Managed Municipal Income Trust Each independent Trustee of the fund receives an annual Trustee fee, of which $261, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $40,412,140 and $37,888,868, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Preferred Shares The Series A (245) and Series C (1,980) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $100,000 per Series A Remarketed Preferred share, and $50,000 per Series C Remarketed Preferred share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At period end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 337,462 common shares for an aggregate purchase price of $2,490,073, which reflects a weighted-average discount from net asset value per share of 9.55%. At the close of the reporting period, Putnam Investments, LLC owned approximately 835 shares of the fund (0.00001% of the fund’s shares outstanding), valued at $6,388 based on net asset value. Managed Municipal Income Trust 45 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. 46 Managed Municipal Income Trust Shareholder meeting results (Unaudited) February 27, 2014 special meeting A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions 29,731,555 1,310,388 963,323 April 25, 2014 meeting At the meeting, a proposal to fix the number of Trustees at 14 was approved as follows: Votes for Votes against Abstentions 47,771,905 1,808,042 867,678 At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 48,286,459 2,161,172 Ravi Akhoury 48,242,831 2,204,800 Barbara M. Baumann 48,436,871 2,010,760 Jameson A. Baxter 48,398,108 2,049,523 Charles B. Curtis 48,422,411 2,025,220 Robert J. Darretta 48,472,179 1,975,452 Katinka Domotorffy 48,393,964 2,053,667 Paul L. Joskow 48,497,721 1,949,910 Kenneth R. Leibler 48,522,237 1,925,394 George Putnam, III 48,447,289 2,000,341 Robert L. Reynolds 48,481,832 1,965,799 W. Thomas Stephens 48,455,458 1,992,173 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent fund Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees. The proposals to authorize the Trustees to amend and restate the fund’s Agreement and Declaration of Trust were adjourned until June 24, 2014. A proposal to authorize the Trustees to amend the fund’s Agreement and Declaration of Trust to eliminate certain mandatory shareholder votes on converting the fund to an open-end fund was adjourned until June 24, 2014. All tabulations are rounded to the nearest whole number. Managed Municipal Income Trust 47 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Marketing Services Robert E. Patterson Putnam Retail Management George Putnam, III Janet C. Smith One Post Office Square Robert L. Reynolds Vice President, Boston, MA 02109 W. Thomas Stephens Principal Accounting Officer, and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds Susan G. Malloy and Trust Company President Vice President and Assistant Treasurer Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 48 Managed Municipal Income Trust Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** November 1 – November 30, 2013	160,670	$6.60	160,670	5,501,856 December 1 – December 31, 2013	216,792	$6.59	216,792	5,285,064 January 1 – January 31, 2014	— — — 5,285,064 February 1 – February 28, 2014	— — — 5,285,064 March 1 – March 31, 2014	— — — 5,285,064 April 1 – April 30, 2014	— — — 5,285,064 *
